DETAILED ACTION

Response to Arguments
Applicant's arguments filed 5/22/23 have been fully considered but they are not persuasive.
Applicant argues Chae fails to teach “receiving, from a base station, reference altitude information comprising one or more height thresholds”.  The Examiner respectfully disagrees.  Chae discloses the UE can receive information value sensed by the barometer sensor into and altitude value from the network (col.27 lines 52-55), whereas, Chae discloses an altitude value is received information on the threshold at the certain altitude (col.3 lines 1-4).  The Examiner’s notation using the words between height and altitude is inter-exchangeable.  Applicant further argues MFM thresholds themselves do not specify a particular height.  The examiner respectfully disagrees.  Chae discloses a threshold range of an MFM vale of a corresponding altitude (col.25 lines 63-64).
Applicant further notes that Chae fails to teach receiving an indication one of two or more fractional pathloss compensation factor for uplink power control based on measurement report.  The Examiner disagrees.  Chae discloses αc(i) is a pathloss compensation factor and a cell-specific parameter and transmitted as 3 bits by the base station (col.10 lines 25-29), the indication of 3 bits by base station is based on pathloss calculated by the UE and report to base station (col.10 lines 30-31 “referenceSignalPower” measurement) and report to base station (col.3 lines 10-15 “reference signal received power RSRP”), for uplink power control equation 1 (col.9, lines 45-50).
Applicant argues Chae does not disclose any relationship between the flying mode and uplink power control related tasks.  The Examiner respectfully disagrees.  Damnjanovic discloses the base stations may fine the drone UE height information to be useful to configure power control parameters (par.008, par.039 “the drone UE indicator … when the drone UE begins of flight”, par.041 “the drone indicator….operating on the ground or in the air…..the UE operates in the air may be reduced with open-loop power control approaches….using downlink path loss estimation”).  Similar to Damnjanov, in the flying mode (an altitude value is received information on the threshold at the certain altitude,col.3 lines 1-4),  Chae discloses the UE reports the pathloss estimation (col.3 lines 10-15) and receives indications pathloss compensation factor from base station (col.10 lines 30-31) for uplink power control (col.9 lines 45-50, equation 1).
Applicant argues Chae does not appear to discuss an accumulation of PUSCH power control adjustment state.  The Examiner respectfully disagrees. Chae discloses equation 1 (col.9 lines 45-50), fc(i) is a value indicating current PUSCH power control adjustment state (col.10 lines 35-36).  Here fc(0) is the first value after reset of the accumulated value (col.10 lines 44-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 11, 13, 21-22, 26, 28, 31-32, 34, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Damnjanovic (US Pub. 2018/0233055) in view of Chae (US Patent 10517062).
Regarding claims 1 and 21, Damnjanovic discloses a method performed by a wireless device for uplink power control, the method comprising: 
determining a flying mode status from a height of the wireless device and the one or more height thresholds (col.043 “may be transmitted to the wireless network when the drone UE connects to the wireless network and/or begins a flight”, par.045 “the drone UE may……when a defined event occurs……when the drone UE begins a flight, crosses a particular height threshold”); 
detecting that the height of the wireless device is above a height threshold from among the one or more height thresholds (col.043 “a drone UE that also has height reporting capabilities, which may enable the wireless network to further differentiate among drone UEs that are operating at different heights”, par.044 “upon crossing above….a particular height level”, par.045 “the drone UE may……when a defined event occurs……when the drone UE begins a flight, crosses a particular height threshold”); 
triggering and sending a measurement report to the base station upon detecting that the height of the wireless device is above the height threshold (par.008 “report a current height level with…other measurements”, par.045 “the drone UE may……when a defined event occurs……when the drone UE begins a flight, crosses a particular height threshold” col.26 lines 25-26).   
Damnjanovic discloses base stations may find the drone UE height information to be useful to configure power control parameters (par.008), the network can thereby configure communications appropriately depending on UE is operating in the air, one possible optimization may relate to power control, wherein uplink interference that occurs when a UE operates in the air may reduced with open-loop power control (par.041).  However, Damnjanovic fails to teach receiving, from a base station, reference altitude information comprising one or more height thresholds.
Chae discloses receiving, from a base station, reference altitude information comprising one or more height thresholds (col.3 lines 1-4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Damnjanovic with the above teaching of Chae in order to provide a method for controlling uplink transmission power by increasing uplink transmission power when downlink signal attenuation increases as a distance between the UE and the base station increases as suggested by Chae (col.9 lines 32-44).  Hereby, the UE uplink power control based on UE’ s altitude of Chase is exchangeable with Damnjanovic’s uplink power control flying mode which is altitude of the UE.
The modified Damnjanovic discloses receiving, from the base station, an indication to use a particular one of two or more fractional pathloss compensation factors for uplink power control based on the measurement report, the two or more fractional pathloss compensation factors for uplink power control comprising one or more wireless device specific fractional pathloss compensation factors for uplink power control (Chae, col.10 lines 25-34); and 
performing one or more uplink power control related tasks based on the flying mode status of the wireless device, wherein performing the one or more uplink power control related tasks comprises: performing uplink power control for an uplink transmission based on the particular one of the two or more fractional pathloss compensation factors indicated by the base station, wherein the uplink transmission is a Physical Uplink Shared Channel, PUSCH, transmission; and resetting an accumulation of a PUSCH power control adjustment state for a serving cell of the wireless device when the indication to use the particular one of the two or more fractional pathloss compensation factors for uplink power control is received (Chae, col.10 lines 35-45).  
Regarding claims 2 and 22, the modified Damnjanovic discloses the two or more fractional pathloss compensation factors further comprise one or more cell specific fractional pathloss compensation factors for uplink power control (col.10 lines 25-29).  
Regarding claims 6 and 34, the modified Damnjanovic discloses performing the one or more uplink power control related tasks based on the flying mode status of the wireless device comprises resetting the accumulation of the PUSCH power control adjustment state for the serving cell of the wireless device when the flying mode status of the wireless device changes (Chae, col.9 lines 33-55).  
Regarding claim 11, the modified Damnjanovic discloses everything as claim 11 above.  More specifically, the modified Damnjanovic discloses a wireless device (Damnjanovic, fig.1 element 110).
Regarding claims 13 and 40, the modified Damnjanovic discloses everything as claim 11 above.  More specifically, the modified Damnjanovic discloses a wireless device comprising one or more transceivers; and processing circuitry associated with the one or more transceivers (Damnjanovic, par.034, fig. 2). 
Regarding claims 21 and 38, Damnjanovic discloses a method performed by a wireless device for uplink power control, the method comprising: 
determining a flying mode status from a height of the wireless device and the one or more height thresholds (col.043 “may be transmitted to the wireless network when the drone UE connects to the wireless network and/or begins a flight”, par.045 “the drone UE may……when a defined event occurs……when the drone UE begins a flight, crosses a particular height threshold”); 
indicating, to the base station, the flying mode status of the wireless device (par.008 “report a current height level with…other measurements”, par.045 “the drone UE may……when a defined event occurs……when the drone UE begins a flight, crosses a particular height threshold” col.26 lines 25-26).   
Damnjanovic discloses base stations may find the drone UE height information to be useful to configure power control parameters (par.008), the network can thereby configure communications appropriately depending on UE is operating in the air, one possible optimization may relate to power control, wherein uplink interference that occurs when a UE operates in the air may reduced with open-loop power control (par.041).  However, Damnjanovic fails to teach receiving, from a base station, reference altitude information comprising one or more height thresholds.
Chae discloses receiving, from a base station, reference altitude information comprising one or more height thresholds (col.26 lines 12-19).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Damnjanovic with the above teaching of Chae in order to provide a method for controlling uplink transmission power by increasing uplink transmission power when downlink signal attenuation increases as a distance between the UE and the base station increases as suggested by Chae (col.9 lines 32-44).  Hereby, the UE uplink power control based on UE’ s altitude of Chase is exchangeable with Damnjanovic’s uplink power control flying mode which is altitude of the UE.
The modified Damnjanovic discloses receiving, from the base station, an indication to use a particular one of two or more fractional pathloss compensation factors for uplink power control based on the measurement report, the two or more fractional pathloss compensation factors for uplink power control comprising one or more wireless device specific fractional pathloss compensation factors for uplink power control (Chae, col.10 lines 25-34); and 
performing one or more uplink power control related tasks based on the flying mode status of the wireless device, wherein performing the one or more uplink power control related tasks comprises: performing uplink power control for an uplink transmission based on the particular one of the two or more fractional pathloss compensation factors indicated by the base station, wherein the uplink transmission is a Physical Uplink Shared Channel, PUSCH, transmission; and resetting an accumulation of a PUSCH power control adjustment state for a serving cell of the wireless device when the indication to use the particular one of the two or more fractional pathloss compensation factors for uplink power control is received (Chae, col.10 lines 35-45).  
Regarding claim 26, the modified Damnjanovic discloses the reference altitude information comprises two or more reference height thresholds (Chae, col.26 lines 12-19).    
Regarding claim 28, the modified Damnjanovic discloses indicating, to the base station, the flying mode status of the wireless device comprises triggering and sending a measurement report to the base station (Damnjanovic, par.008 “report a current height level with…other measurements”, par.045 “the drone UE may……when a defined event occurs……when the drone UE begins a flight, crosses a particular height threshold” col.26 lines 25-26) when a height of the wireless device is above a reference height threshold.  
Regarding claim 31, the modified Damnjanovic discloses the indication is based on a Medium Access Control, MAC, Control Element, CE (Damnjanovic, par.007, 039).  
Regarding claim 32, the modified Damnjanovic discloses the indication is based on Downlink Control Information, DCI (Chae, col.10 lines 44-45).   

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642